Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff (US 4250896 A) in view of Rowland-Hill (US 3696815 A).

Regarding Claim 1, Wagstaff discloses a threshing and separating system for an agricultural harvester (combine 10), comprising: 
a rotor (39) configured to rotate about a rotor axis (see Fig. 2, 39 rotates about itself); 
a rotor cage (rotor casing 38) at least partially enclosing the rotor, the rotor cage comprising a tailings return inlet (36) formed therein and configured to couple to a tailings return elevator (31).
Wagstaff does not disclose at least one concave coupled to the rotor cage and defining a plurality of perforations, an insert opening formed in the rotor cage that is at least partially circumferentially aligned with the tailings return inlet relative to the rotor axis, or a threshing insert removably coupled to the rotor cage, the threshing insert at least partially covering the insert opening and being positioned such that material from the tailings return inlet travels past the threshing insert before reaching the concave.

It would be obvious to one of ordinary skill in the art to provide the threshing rotor casing disclosed by Wagstaff with the threshing insert disclosed by Rowland-Hill as a way to utilize the same combine for harvesting different crops (Rowland-Hill: col. 7, lines 6-8).
Regarding Claim 2, the combination of Wagstaff and Rowland-Hill discloses the threshing and separating system of claim 1, wherein the threshing insert comprises at least one threshing bar extending through the insert opening such that material from the tailings return inlet travels past the at least one threshing bar before reaching the concave (Rowland-Hill: see Fig. 7 and 8, an alternative threshing insert may include bars 102).
Regarding Claim 3, the combination discloses the threshing and separating system of claim 2, wherein the at least one threshing bar extends generally parallel to the rotor axis (Rowland-Hill: see Fig. 8, bars 102 extend parallel to the rotor axis).
Regarding Claim 4, the combination discloses the threshing and separating system of claim 2, wherein the at least one threshing bar is welded to the threshing insert (col. 7, lines 17-19, bars 102 are similar to concave bars 58, which are welded to the concave col. 5, lines 10-12). 
Regarding Claim 5, the combination discloses the threshing and separating system of claim 2, wherein the rotor cage comprises a smooth interior surface between the insert opening and the concave (Rowland-Hill: 50 is smooth).
Regarding Claim 6, the combination discloses the threshing and separating system of claim 1, wherein the threshing insert comprises at least one bushing filling the insert opening (Rowland-Hill: alternative plate 112 is smooth and fills insert opening 34).
Regarding Claim 7, the combination discloses the threshing and separating system of claim 6, wherein the rotor cage defines an interior surface and the at least one bushing is substantially flush with the interior surface (Rowland-Hill: see Fig. 2, plate 34 is substantially flush with the interior surface of the rotor cage).
Regarding Claim 8, Wagstaff discloses an agricultural harvester, comprising: 
a chassis (main frame 18); 
a cleaning system (col. 4, lines 33-34, the cleaning system is not shown) carried by the chassis and a tailings return elevator (31) with an inlet (trough 39); and 
a threshing and separating system carried by the chassis and comprising: 
a rotor (39) configured to rotate about a rotor axis; 
a rotor cage (38) at least partially enclosing the rotor, the rotor cage comprising a tailings return inlet (36) formed therein that is coupled to the tailings return elevator; 
Wagstaff does not disclose a sieve, at least one concave coupled to the rotor cage and defining a plurality of perforations, an insert opening formed in the rotor cage that is at least partially circumferentially aligned with the tailings return inlet relative to the rotor axis, or a threshing insert removably coupled to the rotor cage, the threshing insert at least partially covering the insert opening and being positioned such that material from the tailings return inlet travels past the threshing insert before reaching the concave.
In a similar harvester, Rowland-Hill discloses a sieve (col. 4, line 12, not shown), a concave (30) coupled to a rotor cage (22) and defining a plurality of perforations (Fig. 2, aligned apertures between bars 58 and 60), an insert opening formed in the rotor cage (see Fig. 2, side plate 34 covers an opening 
It would be obvious to one of ordinary skill in the art to provide the threshing rotor casing disclosed by Wagstaff with the threshing insert disclosed by Rowland-Hill as a way to utilize the same combine for harvesting different crops (Rowland-Hill: col. 7, lines 6-8).
Regarding Claim 9, the combination of Wagstaff and Rowland-Hill discloses the agricultural harvester of claim 8, wherein the threshing insert comprises at least one threshing bar extending through the insert opening such that material from the tailings return inlet travels past the at least one threshing bar before reaching the concave (see Fig. 7 and 8, an alternative threshing insert may include bars 102).
Regarding Claim 10, the combination discloses the agricultural harvester of claim 9, wherein the at least one threshing bar extends generally parallel to the rotor axis (Rowland-Hill: see Fig. 8, bars 102 extend parallel to the rotor axis).
Regarding Claim 11, the combination discloses the agricultural harvester of claim 9.
The combination does not disclose wherein the at least one threshing bar is removably mounted to the threshing insert.
It has been held that to make parts separable requires only routine skill (MPEP.2144.04.V.C).
It would be obvious to one of ordinary skill in the art to make the threshing bar removable from the threshing insert as an alternative design for the same threshing insert.
Regarding Claim 12, the combination discloses the agricultural harvester of claim 9, wherein the rotor cage comprises a smooth interior surface between the insert opening and the concave (Rowland-Hill: 50 is smooth).
Regarding Claim 13, the combination discloses the agricultural harvester of claim 8, wherein the threshing insert comprises at least one bushing filling the insert opening (Rowland-Hill: alternative plate 112 fills insert opening 34).
Regarding Claim 14, the combination discloses the agricultural harvester of claim 13, wherein the rotor cage defines an interior surface and the at least one bushing is substantially flush with the interior surface (Rowland-Hill: see Fig. 2, plate 34 is substantially flush with the interior surface of the rotor cage).

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive.
Regarding the argument that the threshing insert disclosed by Rowland-Hill is not aligned with the tailings return inlet, Examiner asserts that tailings return inlet 36 disclosed by Wagstaff is located at the forward end of rotor casing 38 (see Fig. 1-2). The threshing insert 34 disclosed by Rowland-Hill can be seen to extend parallel to the rotor axis across the entire length of the rotor casing (see Fig. 2). Therefore, the insert would be aligned with the return inlet regardless of where one of ordinary skill in the art would choose to provide such an inlet. 
Rejoinder of claims 15-18 will be considered when the previously examined claims are in allowable condition. 








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/M.I.R./Examiner, Art Unit 3671